MEMORANDUM **
Jon R. Perroton appeals from his conviction and 15-month sentence for making a false statement to the U.S. Probation Office, in violation of 18 U.S.C. § 1001. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Perroton contends that the sentencing judge improperly calculated the amount of intended loss. After reviewing the record, we find no clear error. The amount of intended loss upon which the district court based its sentence is supported by the record. See U.S.S.G. § 2B1.1 cmt. n. 3(A)(ii); see also United States v. McCormac, 309 F.3d 623, 629 (9th Cir.2002). Hence the district court’s “reasonable, if rough, estimate of the intended loss” is not clearly erroneous. See United States v. Cooper, 173 F.3d 1192, 1207 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.